Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.  Claim 1 is amended; claims 2, 6, 10 and 12 are cancelled.  Accordingly, claims 1, 3-5, 7-9 and 11 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Yuen on 3/23/2021.

Claim 1:
Delete “about” (line 2) after “mixing from” (line 2) and before “0.01 to about” (line 2).
Delete “about” (line 4) after “about 95 to” (line 3) and before “99.99 mol% of methacrylamide” (line 4).

Claim 5: Cancelled.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Present claims are drawn to a method comprising mixing 0.01 to about 5 mol% of ureido monomer and about 95 to 99.99 mol% of methacrylamide in the presence of dimethyl sulfoxide (i.e. DMSO) to form a monomer solution, adding an initiator selected from peroxides, persulfates and a combination thereof to form a thermoresponsive polymer that is soluble in 1750F water.
The cited prior art of record do not teach a method comprising using DMSO as a solvent in combination with recited initiators (i.e. persulfates, peroxides and combination thereof).
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764